DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (JP 60169453, cited on IDS filed on 4/1/2020, see attached English language translation).

Regarding claim 1, Suzuki et al discloses the following compound (Formula 1):

    PNG
    media_image1.png
    252
    735
    media_image1.png
    Greyscale
,
where R1 and R2 are alkyl groups and R3 is -SO2-R5, where R5 is a phenyl group substituted with a hydroxy group (OH) (Page 8). This compound corresponds to recited Formula 1, i.e.

    PNG
    media_image2.png
    185
    325
    media_image2.png
    Greyscale
,
where Ra and Rb are substituents; the integers m1 and m2 are one (1); rings A and B are benzene, i.e. aromatic hydrocarbon rings. The groups Y1 and Y2 are both given by recited Formula (Y-2), i.e.
-X11-L11-X12-L12-Z11,
where X11 is -SO2-; and L11, X12 and L12 are single bonds. The group Z11 corresponds to R5 in the reference and is a hydroxy substituted phenyl, i.e. a phenol. This substituent corresponds to recited Formula (Z-2), i.e.

    PNG
    media_image3.png
    88
    131
    media_image3.png
    Greyscale
,
where the integer mz is zero (0) and Rz12 is H.
The reference discloses that the compounds is combined with a polyester (Page 7). Accordingly, the reference discloses a resin composition as recited in the present claims.
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Suzuki et al teaches all the claim limitations as set forth above. As discussed above, in the compound of the reference recited rings A and B are benzene rings.

Regarding claim 3, Suzuki et al teaches all the claim limitations as set forth above. As discussed above, in the compound of the reference recited rings A and B are benzene rings.

Regarding claim 4, Suzuki et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses recited Formula (2-1), i.e.

    PNG
    media_image4.png
    162
    174
    media_image4.png
    Greyscale
.
where Y2 is given by recited Formula (Y-2); the integer ns is zero (0); and Rs11 and Rs12 are alkyl groups.

Regarding claim 5, Suzuki et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses recited Formula (2-1a), i.e.

    PNG
    media_image5.png
    111
    125
    media_image5.png
    Greyscale
,
where Y3 is given by recited Formula (Y-1); Rs2 to Rs4 are H; and Rs13 and Rs14 are alkyl groups.

Regarding claim 6, Suzuki et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses recited Formula (1a), i.e.

    PNG
    media_image6.png
    177
    350
    media_image6.png
    Greyscale
,
where Y4 and Y5 are given by recited Formula (Y-2); n1a and n1b are zero (0); Rs21, Rs22, Rs23 and Rs24 are alkyl groups.

Regarding claim 11, Suzuki et al teaches all the claim limitations as set forth above. Given that the reference discloses a dispersion formed from the disclosed compound and polyester and which is deposited on a polyester film, it is clear that the reference discloses a film as recited in the present claims.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 2003/0087172) in view of Suzuki et al (JP 60169453, cited on IDS filed on 4/1/2020, see attached English language translation).

Regarding claim 9, Zhu et al discloses a charge generating layer comprising a charge generating compound and a polymeric binder such as polyacrylic acid, i.e. a resin having an acid group (Abstract and [0024]). However, the reference does not disclose that the charge generating layer comprises the compound of the present claims.
Suzuki et al discloses the following compound (Formula 1):

    PNG
    media_image1.png
    252
    735
    media_image1.png
    Greyscale
,
where R1 and R2 are alkyl groups and R3 is -SO2-R5, where R5 is a phenyl group substituted with a hydroxy group (OH) (Page 8). This compound corresponds to recited Formula 1, i.e.

    PNG
    media_image2.png
    185
    325
    media_image2.png
    Greyscale
,
where Ra and Rb are substituents; the integers m1 and m2 are one (1); rings A and B are benzene, i.e. aromatic hydrocarbon rings. The groups Y1 and Y2 are both given by recited Formula (Y-2), i.e.
-X11-L11-X12-L12-Z11,
where X11 is -SO2-; and L11, X12 and L12 are single bonds. The group Z11 corresponds to R5 in the reference and is a hydroxy substituted phenyl, i.e. a phenol. This substituent corresponds to recited Formula (Z-2), i.e.

    PNG
    media_image3.png
    88
    131
    media_image3.png
    Greyscale
,
where the integer mz is zero (0) and Rz12 is H.
	The reference discloses that the compound exhibits good photoconductivity when utilized as a charge generating agent for a electrophotographic photoreceptor (Page 3)
Given that both Zhu et al and Suzuki et al are drawn to resin compositions comprising polymer and charge generating compounds, in light of the particular advantages provided by the use and control of the charge generating compound as taught by Suzuki et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the resin composition disclosed by Zhu et al with a reasonable expectation of success.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al (US 2003/0087172) in view of Hasegawa et al (US 6,388,116) and Suzuki et al (JP 60169453, cited on IDS filed on 4/1/2020, see attached English language translation).

Regarding claim 10, Zhu et al discloses a charge generating layer comprising a charge generating compound and a polymeric binder such as polyacrylic acid and a copper phthalocyanine, i.e. a pigment is a compound absorbing near infrared red light (Abstract, [0019], and [0024]). As evidenced by Column 1 (Lines 33-35) of Hasegawa et al, copper phthalocyanine is a near infrared pigment. However, the reference does not disclose that the charge generating layer comprises the compound of the present claims.
Suzuki et al discloses the following compound (Formula 1):

    PNG
    media_image1.png
    252
    735
    media_image1.png
    Greyscale
,
where R1 and R2 are alkyl groups and R3 is -SO2-R5, where R5 is a phenyl group substituted with a hydroxy group (OH) (Page 8). This compound corresponds to recited Formula 1, i.e.

    PNG
    media_image2.png
    185
    325
    media_image2.png
    Greyscale
,
where Ra and Rb are substituents; the integers m1 and m2 are one (1); rings A and B are benzene, i.e. aromatic hydrocarbon rings. The groups Y1 and Y2 are both given by recited Formula (Y-2), i.e.
-X11-L11-X12-L12-Z11,
where X11 is -SO2-; and L11, X12 and L12 are single bonds. The group Z11 corresponds to R5 in the reference and is a hydroxy substituted phenyl, i.e. a phenol. This substituent corresponds to recited Formula (Z-2), i.e.

    PNG
    media_image3.png
    88
    131
    media_image3.png
    Greyscale
,
where the integer mz is zero (0) and Rz12 is H.
	The reference discloses that the compound exhibits good photoconductivity when utilized as a charge generating agent for a electrophotographic photoreceptor (Page 3)
Given that both Zhu et al and Suzuki et al are drawn to resin compositions comprising polymer and charge generating compounds, in light of the particular advantages provided by the use and control of the charge generating compound as taught by Suzuki et al, it would therefore have been obvious to one of ordinary skill in the art to include such compounds in the resin composition disclosed by Zhu et al with a reasonable expectation of success.

Allowable Subject Matter
Claims 7-8 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

If rewritten as indicated above, claims 7, and 12-17 would be allowable over the “closest” prior art Suzuki et al (JP 60169453, cited on IDS filed on 4/1/2020, see attached English language translation) and Zhu et al (US 2003/0087172) for the reasons set forth below.

Regarding claim 7, Suzuki et al discloses a resin composition comprising polyester and the following compound:

    PNG
    media_image1.png
    252
    735
    media_image1.png
    Greyscale
,.
However, the reference does not disclose or suggest that the composition comprising a crosslinking compound as recited in the present claims.
	Zhu et al discloses a charge generating layer comprising a charge generating compound and a polymeric binder. However, the reference does not disclose that the charge generating layer comprising a crosslinking compound as recited in the present claims.
	In light of the above, it is clear that Suzuki et al and Zhu et al, either alone or in combination do not disclose or suggest the resin film as required by claim 7

Regarding claims 12-17, Suzuki et al discloses a resin composition comprising polyester and the following compound:

    PNG
    media_image1.png
    252
    735
    media_image1.png
    Greyscale
,..
However, the reference does not disclose or suggest the infrared filter, the solid image pickup element, the image display device, the infrared sensor, or the camera module as recited in the claims 12-17.
Zhu et al discloses a charge generating layer comprising a charge generating compound and a polymeric binder. However, the reference does not disclose or suggest the infrared filter, the solid image pickup element, the image display device, the infrared sensor, or the camera module as recited in the claims 12-17.
In light of the above, it is clear that Suzuki et al and Zhu et al, either alone or in combination do not disclose or suggest the solid image pickup element, the image display device, the infrared sensor, or the camera module as recited in the claims 12-17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/            Primary Examiner, Art Unit 1767